               Case 4:19-cv-03606 Document 1-1 Filed on 09/24/19 in TXSD Page 1 of 11




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20328078
Notice of Service of Process                                                                            Date Processed: 09/03/2019

Primary Contact:           Bruce Buttaro
                           Liberty Mutual Insurance Company
                           175 Berkeley St
                           Boston, MA 02116-5066

Entity:                                       Liberty Mutual Insurance Company
                                              Entity ID Number 1765547
Entity Served:                                Liberty Mutual Insurance
Title of Action:                              Bernardino M. Herrera vs. Liberty Mutual Insurance
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            2019-58595
Jurisdiction Served:                          Texas
Date Served on CSC:                           08/30/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Stephen R. Walker
                                              713-277-7838

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                            Exhibit
                                                           EXHIBIT
                                                           _________
                                                               A
                    Case 4:19-cv-03606 Document 1-1 Filed on 09/24/19 in TXSD Page 2 of 11
                                                                                           dEL{VERED A'U(z     t? ?019
                                                        CAUSE N0. 201958595

                                                        RECEIPT N0.                            0.00          CIV
                                                                **********                         TR # 73661822
PLAINTIFF: HERRERA, BERNARDINO M                                                            In The   234th
        vs.                                                                                 Judicial District Court
DEFENDANT: LIBERTY MUTUAL INSURANCE                                                         of Harris County, Texas
                                                                                            234TH DISTRICT COURT
                                                                                            Houston,.TX
                                                             CITATION
THE STATE OF TEXAS
County of Harris




T0: LIBERTY MUTUAL INSURANCE BY SERVING CORPORATION SERVICE COMPANY
    211 E 7TH STREET SUITE 620    AUSTIN TX 78701 - 3218
        Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the 22nd day of Auaust, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 23rd day of August, 2019, under my hand and
seal of said Court.
                                                  ...
                                                     ~A~,~                          ~--~
                                            `.,.~.ar
                                                        ... /
Issued at reauest of :                    ,• dJ~: `            ~`'=~  MARILYN BURGESS, District Clerk
BUZBEE, ANTHONY GLENN                    'Us`                ; zz Harris County, Texas
600 TRAVIS ~ STE. 7300                   `~ h  '
                                            t~ ~,             :`i:  ` 201 Carol'ine, Houston, Texas 77002
                                          ~ --               :
HOUSTON, TX 77002                            ~ '•              y<     (P.O. Box 4651, Houston, Texas 77210)
Te l: ( 713 ) 2 2 3- 5 3 9 3
Bar No.: 24001820                                       ~,,,•,,,e Generated.By: OUGRAH, CHANCESAS 8D9//11308289

                                          OFFICER/AUTHORIZED PERSON RETURN
Came to hand at                o'clock        M., on the                   day of

Executed at (address)                                                                                                in

                               County at                  o'clock          M., on the           day of

            , by delivering to                                                               defendant, in person, a

true copy of this Citation together with the accompanying                                  copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of                     ,


FEE: $

                                                                               of                        County, Texas


                                                                      By
                    Affiant                                                                  Deputy

On this day,                                            , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                            day of



                                                                                             Notary Public




N. INT . CI TR. P                                        *73661322*
       Case 4:19-cv-03606 Document 1-1 Filed on 09/24/19 in TXSD Page 3 of 11
                                                                                                          8/22/2019 12:07 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 36188928

                               2019-58595 / Courf . ~~`f                                                         By: C Ougrah
                                                                                                  Filed: 8/22/2019 12:07 PM

                                       CAUSE NO.

BERNARDINO M. HERRERA,                             §                 IN THE DISTRICT COURT OF
      Plaif7tiff                                    §
                                                   §                    HARRIS COUNTY, TEXAS
 V.                                                §
                                                   §                          JUDICIAL DISTRICT
 LIBERTY MUTUAL INSURANCE                          §
      Defendcrrit                                  §                   JURY TRIAL DEMANDED

                                PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

          COlV1ES NOW PLAINTIFF Bernardino M. Herrera ("Plaintiff') and files this Original

Petition against Liberty Mutual Insurance ("Defendant") and, in support tliereof, would

respectfully show the Court the following:

                                                    I.
                          DISCOVERY CONTROL PLAN AND 1VIONETARY RELIEF


          1.        Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 1903.

          2.        Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000.00,

including damages of any kind, penalties, costs, expenses, pre judgment interest, and attorney's

fees. Tex. R. Civ. P. 47(c)(4).

                                                    II.
                                        CONDITIONS PRECEDENT


          3.        Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to

recovery have been performed or have occurred.
     Case 4:19-cv-03606 Document 1-1 Filed on 09/24/19 in TXSD Page 4 of 11




                                                  III.
                                PARTIES, JURISDICTION AND VENUE

                                            A.     PARTIES.

          4.   Plaintiff Bernardino M. Herrera is a Texas resident(s), who resides at 14311

Hollypark Dr., Harris County, Houston, Texas 77015.

          5.   Defendant Liberty Mutual Insurance is an insurance company doing business in the

State of Texas, which may be served through Corporation Service Company at 211 E 7th St. Ste.

620, Austin, TX 78701 - 3218. As it relates to the event giving rise to this Petition, Plaintiff

invokes the right to institute this suit against any entity that was conducting business using the

assumed or common name of Liberty Mutual Insurance. Pursuant to Tex. R. Civ. P. 28, Plaintiff

moves the Court to order Defendant to substitute its true name if different from the name stated

herein.

                                       B.        ,TURISDICTION.

          6.   The Court has subject matter jurisdiction over this cause of action because it

involves an amount in controversy in excess of the minimum jurisdictional limits of the Court.

          7.   The Court has both general and specific personal jurisdiction ovei- Defendant. The

Court has general jurisdiction over Defendant, as Defendant has sufficient minimum contacts with

and within this State and has purposefully availed itself of the privilege of conducting activities

within this State, thus invoking the benefits, protections, and obligations of this State's laws.

Defendant's contacts with this State, which are continuous and systematic, include doing business

in Texas, selling and delivering insurance products in Texas, entering itito contracts for insurance

in Texas with Texas residents, insuring property located in Texas, underwriting insurance policies

in Texas, accepting policy premiums in Texas and adjusting insurance claims in Texas. This

activity was not the unilateral activity of another party or a third person.
     Case 4:19-cv-03606 Document 1-1 Filed on 09/24/19 in TXSD Page 5 of 11




        8.      Defendant's contacts with Texas, relied upon by Plaintiff, were purposeful and

were not random, fortuitous, or attenuated, and are thus subject to the jurisdiction of this State in

suits based on its activities. The Court has jurisdiction over Defendant because: (]) Defendant

purposefully availed itself of the benefits of conducting activities in Texas, and (2) the cause of

action arises from or relates to those contacts or activities.

        9.      The Court has specific jurisdiction over this matter as it involved the execution,

performance, and breach of a Texas insurance contract with Plaintiff, who is a Texas resident, with

regards to an insured risk and/or property located in Texas. As a matter of law, Defendant

conducted business in this State because, without limitation, Defendant conducted the business of

insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or

Insurance Code, in whole or in part in this State, against Plaintiff in Harris County, Texas.

Defendant has sufficient and/or minimum contacts with this State, and thus Plaintiff affirmatively

assert the Court's exercise of jurisdiction over Defendant comports with "traditional notions of fair

play and substantial justice."

                                            C.      VENUE.

        10.     Venue is proper in Harris County because all or a substantial part of the events or

omissions giving rise to the claim occurred in Harris County. Tex. Civ. Prac. & Rem. Code §

15.002(a)(1). The property subject to this dispute and which is owned by Plaintiff is located in

Harris County. The insurance policy insuring the property was executed in Harris County. The

damage to the property resulted from an event or occurrence in Harris County. The resulting

insurance claim that was made by Plaintiff, the property inspection performed by Defendant, and

the denial and/or underpayment of the insurance claim by Defendant occurred in Harris County.
     Case 4:19-cv-03606 Document 1-1 Filed on 09/24/19 in TXSD Page 6 of 11




                                             IV.
                                     FACTUAL BACKGROUND

          11.   Bernardino M. Herrera is a named insured under a property insuraiice policy issued

by Liberty Mutual Insurance. The policy number is ***1640.

          12.   On August 28, 2017, Hurricane Harvey hit the Texas coast, which included Harris

County. The impact of this storm caused roof and interior damage to Plaintiff's house. Specifically,

the storm tore and lifted multiple shingles, causing water to enter the house and stain the ceilings.

Furthermore, the storm created visible holes in the shingles of his roof and damaged his fence.

Thereafter, Plaintiff filed a claim on his insurance policy.

          13.   Plaintiff asserts that Defendant improperly denied and/or underpaid the claim.

          14.   Plaintiff asserts that Defendant conducted a substandard investigation and

inspection of the property, prepared a report, which did not include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

          15.   Defendant performed an outcome-oriented investigation of Plaintiffs claim.

Defendant's (improper) claims handling included Defendant's biased claims adjustment, and an

unfair and inequitable evaluation of Plaintiffs losses on the property. In addition, Defendant's

claims handling included both an unreasonable investigation and underpayment of Plaintiff s

cl aim.

                                            V.
                           CAUSES OF ACTION AND ATTORNEY'S FEES

          16.   Plaintiff incorporates the foregoing for all purposes.

          A.    BREACfn OF CONTP.ACT

          17.   Plaintiff and Defendant entered into an insurance contract. Defendant breached this

contract by, without limitation, inadequately and/or improperly investigatiiig Plaintiff s insurance
     Case 4:19-cv-03606 Document 1-1 Filed on 09/24/19 in TXSD Page 7 of 11




claim, wrongfully denying and/or underpaying the claim. Defendant damaged Plaintiff through

its actions and/or inactions described herein.

       B.      PROMPT PAYMENT OF CLAIMS STATUTE

       18.     Defendant's failure to pay for Plaintiff's losses and/ or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.001 et seq. of

the Texas Insurance Code, including without limitation §§ 542.055-.058.

       19.     In addition to Plaintiff s claim for damages, Defendant's violation of the Tex.

Insurance Code entitles Plaintiff to penalties, interest and attorney's fees as set forth in Section

542.060 of the Texas Insurance Code.

       C.      BAD FAITH

       20.     Defendant is an insurance company and insured Plaintiff's property. Defendant is

required to comply with Chapter 541 of the Texas Insurance Code.

       21.     Defendant violated Section 541.051 of the Texas Insurance Code by, without

limitation, making statements misrepresenting the terms and/or benefits of the policy.

       22.     Defendant also violated Section 541.060 by, without limitation:

               a.      Misrepresenting to Plaintiff a material fact or policy provision relating to

                       coverage at issue;

               b.      Failing to attempt in good faith to effectuate a prompt, fair, and ecluitable

                       settlement of a claim with respect to which the insurer's liability had become

                       reasonably clear;

               C.      Failing to promptly provide to Plaintiff a reasonable explanation of the basis

                       in the policy, in relation to the facts or applicable law, for the insurer's denial

                       of a claim or offer of a compromised settlement of a. claim;
       Case 4:19-cv-03606 Document 1-1 Filed on 09/24/19 in TXSD Page 8 of 11




               d.      Failing within a reasonable time to affirm or deny coverage of a claim to

                       Plaintiff or submit a reservation of rights to Plaintiff; and/or

               C.      Refusing to pay the claim without conducting a reasonable investigation

                       with respect to the claim;

        23.    Defendant violated Section 541.061 by, without limitation:

               a.      Making an untrue statement of material fact;

               b.      Failing to state a material fact necessary to make other statements made not

                       misleading considering the circumstances under which the statements were

                       made;

               C.      Making a statement in a manner that would mislead a reasonably prudent

                       person to a false conclusion of a material fact;

               d.      Making a material misstatement of law; and/or

               C.      Failing to disclose a matter required by law to be disclosed.

        24.    Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas In'surance Code Section 541.152(a)-

(b).

        D.     Additional Claims & Damages.

        25.    Plaintiff also seeks to recover damages and/or actual damages "caused by"

Defendant's Insurance Code violations. This includes, without limitation, damages resulting from

Defendant's delay in payment, resulting from Defendant's unreasonable investigation. This

includes, without limitation, costs for temporary repairs, additional property damage to Plaintiff s

home during the pendency of the claims process and this litigation; costs associated with appraisal

costs or sums related to pre-appraisal damage assessments.
     Case 4:19-cv-03606 Document 1-1 Filed on 09/24/19 in TXSD Page 9 of 11




       26.     Plaintiff also seeks damages to compensate Plaintiff for the tangible and intangible

consequences, suffering, stress and mental anguish of having to live with an unrepaired home for

months.

       E.      ATTORNEY'S FEES

       27.     Plaintiff engaged the undersigned attoriieys to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorney's fees and expenses through trial and any appeal.

       28.     Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents

Plaintiff presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30th day after the claim was presented.

       29.     Plaintiff further prays that he be awarded all reasonable attorney's fees incurred in

prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                                VI.
                                      DISCOVERY REQUESTS


       30.     Pursuant to Tex. R. Civ. P. 194, 195, 196, 197 & 198, and in accordance with the

instructions stated therein, Plaintiff requests that Defendant respond to the attached Request for

Disclosures, Request for Production, Interrogatories, and Request for Admissions within fifty (50)

days of its receipt of the same. See Exhibit A, attached hereto.



                                               VII.
                                  TEx. R. Cay. P. 193.7 NOTICE.

       31.     Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notifies all parties and

counsel of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those
    Case 4:19-cv-03606 Document 1-1 Filed on 09/24/19 in TXSD Page 10 of 11




documents produced by all parties in response to requests for production and/or requests for

disclosure in this matter.

                                               VIII.
                                           JURY I)EMAND


       32.     Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands ti-ial by jury and has

tendered the appropriate fee.

                                                IX.
                                              PRAYER


       33.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be

cited to appear and answer herein, and that, after due process of law, Plaintiff have judgment

against Defendant for actual damages, together with exemplary damages, statutory damages, treble

damages, statutory interest, pre judgment interest, post judgment interest, attorney's fees, costs of

suit, and for all such other and further relief, both general and special, in law and in equity, to

which Plaintiff may be justly entitled.


                                                  Respectfully submitted,

                                                  THE BUZBEE LAW FIR1vI
                                                 By: /s/Anlhony G-Buzbee
                                                      Anthony G. Buzbee
                                                      State Bar No. 24001820
                                                      tbuzb ee@tx attorneys. com
                                                      Christopher J. Leavitt
                                                      State Bar No. 24053318
                                                      cleavitt@txattorneys.com
                                                      JP Morgan Chase Tower
                                                      600 Travis, Suite 6850
                                                      Houston, Texas 77002
                                                      Telephone: (713) 223-5393
                                                      Facsimile: (713) 223-5909


                                                       :►I01
Case 4:19-cv-03606 Document 1-1 Filed on 09/24/19 in TXSD Page 11 of 11




                                  LAW OFFICES OF MANUEL SOLIS, PC

                                  By: /s,%Stephen R. Wcrlker
                                       Stephen R. Walker
                                       State Bar No. 24001820
                                       Texas Bar No. 24034729
                                       Gregory J. Finney
                                       Texas Bar No. 24044430
                                       Juan A. Solis
                                       Texas Bar No. 24103040
                                       6657 Navigation Blvd.
                                       Houston, TX 77011
                                       Phone: (713) 277-7838
                                       Fax: (281) 377-3924
                                       swalker@matiuelsolis.com
                                       gfinney@manuelsolis.com
                                                 manuelsolis.com
                                       jusolis@manuelsolis.com

                                      ATTORNEYS FOR PLAINTIFF
